Slip Op. 08-65
           UNITED STATES COURT OF INTERNATIONAL TRADE
- - - - - - - - - - - - - - - - - x
CANADIAN LUMBER TRADE ALLIANCE,   :
et al.,                           :
                                  :
               Plaintiffs,        :
                                  :
          v.                      :      Before: Pogue, Judge
                                  :
                                  :      Consol. Ct. No. 05-00324
THE UNITED STATES, et al.,        :
                                  :
                                  :
               Defendants.        :
- - - - - - - - - - - - - - - - - x

                             JUDGMENT

     This consolidated case having been duly submitted for
decision, and the Court, after due deliberation, having rendered
decisions herein; and
     Said decisions having been appealed to the Court of Appeals
for the Federal Circuit; and
     Said appeal having resulted in a decision affirming-in-part,
vacating-in-part, and remanding, Canadian Lumber Trade Alliance v.
United States, 517 F. 3d 1319 (Fed. Cir. 2008); and
     The Federal Circuit having issued its mandate after appeal;

     Now, in conformity with those decisions and mandate, it is
hereby

     ORDERED that the motion of the Government of Canada for
judgment on the agency record is denied;

     ORDERED that the motions of the Defendants and Defendant-
Intervenors for judgment on the agency record as against the
Government of Canada are granted;

     ORDERED that the motion of the Canadian Wheat Board for
judgment on the agency record is granted;

     ORDERED that the motions of the Defendant and Defendant-
Intervenors for summary judgment as against the Canadian Wheat
Board are denied;

     ORDERED that the complaints of the Canadian Lumber Trade
Alliance, Norsk Hydro Canada, Inc., Ontario Forest Industries
Association, Ontario Lumber Manufacturers Association, and the Free
Trade Lumber Council are dismissed as moot; and it is further
     ORDERED that the Government      of   Canada’s   complaint   is
dismissed; and it is further

     ORDERED, ADJUDGED and DECREED that pursuant to Section 408 of
the North American Free Trade Implementation Act, 19 U.S.C. § 3438,
the Continued Dumping and Subsidy Offset Act of 2002, 19 U.S.C. §
3438, does not apply to antidumping and countervailing duties
assessed on imports of goods from Canada or Mexico; and it is
further

     ORDERED, ADJUDGED and DECREED that Defendant W. Ralph Basham,
Commissioner of the United States Bureau of Customs and Border
Protection, his employees, officers, agents, attorneys, and
successors in office are permanently enjoined, as of July 14, 2006
from making any continued dumping and subsidy offsets, payments or
distributions, to affected domestic producers, as defined by 19
U.S.C. § 1675c (2005), to the extent they derive from duties
assessed pursuant to countervailing duty orders, antidumping duty
orders, or findings under the Antidumping Act of 1921, upon hard
red spring wheat from Canada imported into the United States.




Dated:    New York, New York
          June 10, 2008



                                     /s/ Donald C. Pogue
                                       Donald C. Pogue, Judge